                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


ELIZABETH ROSEBOOM AND                           :
CLIFFORD ROSEBOOM, husband                       :
and wife, and AMELIA ROSEBOOM,                   :
                                                 : CA. NO.: 1:20-cv-00399-LPS
                     Plaintiffs,                 :
      vs.                                        :
                                                 :
JAMES HUNLEY, AND                                :   JURY TRIAL DEMANDED
UNITED STATES OF AMERICA d/b/a                   :
UNITED STATES POST OFFICE,                       :
                  Defendants.                    :
                                                 :

                           AMENDED COMPLAINT
      Plaintiffs, Elizabeth Roseboom, and Clifford Roseboom and Amelia

Roseboom, by and through their attorneys, by way of Complaint against Defendants,

James Hunley and United States of America, d/b/a United States Post Office

alleges and says:

                                   Jurisdiction and Venue

            1. This action is brought pursuant to the provisions of the Federal Tort

   Claims Act, 28 U.S.C. ' 2671 et seq., 28 U.S.C. ' 1346(b) and 28 U.S.C. '

   2401(b).


                                         Page 1 of 9
          2.     On February 25, 2019, Plaintiffs provided the defendant, United

States of America, d/b/a United States Postal Service (AUSPS@), of a formal

notification of their claims via Form SF-95. See February 25, 2019 letter, a

true and correct copy of which is attached hereto and marked as Exhibit AA@.

          3.     USPS did not respond to Plaintiffs= SF-95.

          4.     In accordance with 28 U.S.C. ' 2401 (b) and 39 C.F.R 912.9(a),

plaintiffs are permitted to bring this action in the United States District Court.

          5.     Venue is proper in this Honorable Court pursuant to 28 U.S.C.S.

'1402(b) as the plaintiff resides in this District, and the acts or omissions

complained of occurred in this District.

                                      Parties

          6.     Plaintiffs, Elizabeth Roseboom         and Clifford Roseboom,

husband and wife, and Amelia Roseboom, are citizens and resident of the State

of Delaware, residing therein at 443 Buck Jersey Road, Bear, DE 19701.

          7.     Defendant, James Hunley, is a citizen of the State of Delaware,

residing therein at 410 North Ramunno Drive, Middletown, DE 19709.

          8.     Defendant, USPS, a government agency, licensed to do business

in the State of Delaware, with a local office in this District located at 147 Quigley

BLVD, New Castle, DE 19701.
                                   Page 2 of 9
                             Statement of Claim
          9.     On or about August 27, 2018, at approximately 11:21 a.m.,

plaintiff Elizabeth Roseboom, was operating her vehicle on Salem Church Road,

in Newark, Delaware. Plaintiff Amelia Roseboom was traveling as a passenger

in Elizabeth Roseboom’s vehicle. Suddenly and without warning, Plaintiffs was

were rear-ended by a USPS vehicle driven by Defendant James Hunley, an

employee of USPS.

          10.    At all times relevant, USPS owned the vehicle operated by

Defendant Hunley.

          11.    At all times relevant, Defendant Hunley was operating the USPS

vehicle within the course and scope of his employment with USPS.

          12.    At all times relevant, USPS was acting by and through its

respective agents, servants, and/or employee, Defendant Hunley, in the operation

of the vehicle that struck Plaintiff.

          13.    At the time and date aforesaid, plaintiffs Elizabeth Roseboom,

and Amelia Roseboom suffered serious and permanent injury because of the

carelessness, recklessness and negligence of the defendants, James Hunley and

USPS, as stated more specifically herein.




                                    Page 3 of 9
                                       COUNT I

      14.         Paragraphs one through thirteen are incorporated in full by

reference herein.

            15.   At all times relevant, Defendant Hunley was an employee,

servant or agent of Defendant USPS.

            16.   Under the doctrine of respondeat superior, Defendant USPS is

jointly and severally responsible for the negligence of its employees, including

the negligence of Defendant Hunley who was operating a vehicle registered to

Defendant USPS.

            17.   As a direct and proximate result of the aforesaid conduct of the

Defendant USPS=s employee, Plaintiff Elizabeth Roseboom sustained injuries

including but not limited to her neck, back, right arm and other areas, some or all

of which may be permanent, pain and suffering, mental distress, medical

expenses, and other damages.

            18.   As a further and proximate result of aforesaid collision, Plaintiff

has incurred and will continue to incur in the future, medical and other expenses

and lost wages related to treatment for her injures.




                                    Page 4 of 9
         19.      As a further result of the aforesaid conduct of the Defendant

USPS=s employee, Plaintiff Clifford Roseboom, husband of Plaintiff Elizabeth

Rosebook has suffered the loss of his wife=s consortium in the past and ongoing.

                                     COUNT II

         20.      Paragraphs one through twenty are incorporated in full by

reference herein.

         21.      The aforesaid motor vehicle accident was proximately caused by

the negligence of the Defendant Hunley in he:

         (a)      drove his vehicle more closely to the plaintiff=s vehicle than was

   reasonable and prudent;

         (b)      failed to maintain a proper lookout while operating his motor

   vehicle;

         (c)      failed to maintain proper control over the vehicle that he was

   operating;

         (d)      operated his vehicle in a careless or inattentive manner;

         (e)      operated his motor vehicle at a speed greater than was reasonable

   and prudent;

         (g)      was otherwise negligent as the discovery process will reveal.



                                   Page 5 of 9
         22.    As a direct and proximate result of the aforesaid conduct of the

Defendant Hunley, Plaintiff Elizabeth Roseboom sustained injuries including but

not limited to her neck, back, right arm, and other areas, some or all of which

may be permanent, along with pain and suffering, mental distress, medical

expenses, and other damages.

         23.    As a further and proximate result of aforesaid collision, Plaintiff

has incurred and will continue to incur in the future, medical and other expenses

and lost wages related to treatment for her injures.

         24.    As a further result of the aforesaid conduct of the Defendant

Hunley, Plaintiff Clifford Roseboom, husband of Plaintiff Elizabeth Roseboom

has suffered the loss of his wife=s consortium in the past and ongoing.

                                    COUNT III

         25.    Paragraphs one through twenty four are incorporated in full by

reference herein.

         26.    At all times relevant, Defendant Hunley was an employee,

servant or agent of Defendant USPS.

         27.    Under the doctrine of respondeat superior, Defendant USPS is

jointly and severally responsible for the negligence of its employees, including



                                  Page 6 of 9
the negligence of Defendant Hunley who was operating a vehicle registered to

Defendant USPS.

         28.    As a direct and proximate result of the aforesaid conduct of the

Defendant USPS=s employee, Plaintiff Amelia Roseboom sustained injuries

including but not limited to her neck, back, and right knee and other areas, some

or all of which may be permanent, pain and suffering, mental distress, medical

expenses, and other damages.

         29.    As a further and proximate result of aforesaid collision, Plaintiff

has incurred and will continue to incur in the future, medical and other expenses

and lost wages related to treatment for her injures.

                                    COUNT IV

         30.    Paragraphs one through twenty nine are incorporated in full by

reference herein.

         31.    The aforesaid motor vehicle accident was proximately caused by

the negligence of the Defendant Hunley in he:

         (a)    drove his vehicle more closely to the plaintiff=s vehicle than was

   reasonable and prudent;

         (b)    failed to maintain a proper lookout while operating his motor

   vehicle;

                                  Page 7 of 9
             (c)     failed to maintain proper control over the vehicle that he was

      operating;

             (d)     operated his vehicle in a careless or inattentive manner;

             (e)     operated his motor vehicle at a speed greater than was reasonable

      and prudent;

             (g)     was otherwise negligent as the discovery process will reveal.

             32.     As a direct and proximate result of the aforesaid conduct of the

   Defendant Hunley, Plaintiff Amelia Roseboom sustained injuries including but

   not limited to her neck, back, right knee, and other areas, some or all of which

   may be permanent, along with pain and suffering, mental distress, medical

   expenses, and other damages.

             33.     As a further and proximate result of aforesaid collision, Plaintiff

   has incurred and will continue to incur in the future, medical and other expenses

   and lost wages related to treatment for her injures.



      WHEREFORE, Plaintiff demand judgment against the Defendants, jointly

and severally, for general and special damages in excess of PIP, and other damages,

including but not limited to other special damages, in an amount to be determined

by a jury, plus costs.

                                       Page 8 of 9
SILVERMAN, McDONALD & FRIEDMAN


//s// Michael I. Silverman
MICHAEL I. SILVERMAN, ESQUIRE
Bar I.D. No.: 3034
1010 N. Bancroft Parkway, Suite 22
Wilmington, DE 19805
(302) 888-2900
Attorney for Plaintiffs




   Page 9 of 9
